Citation Nr: 1116386	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  10-04 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, and he is the recipient of a Purple Heart Medal (with one star).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran and his wife testified before the undersigned Veterans Law Judge via a videoconference hearing in January 2011.  A transcript of that hearing is associated with the claims file.

The Board notes that the RO only adjudicated the issue of entitlement to a rating in excess of 50 percent for PTSD.  However, there is evidence that the Veteran is unemployable due to his PTSD, and that he is only working because he is able to do so for a friend with certain limitations.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, entitlement to a TDIU has been raised by the record, and is under the Board's jurisdiction.  While the evidence of record is sufficient to adjudicate the Veteran's claim for a rating in excess of 50 percent for PTSD, further development is necessary with respect to the inferred TDIU claim.

Accordingly, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT
	
Resolving all reasonable doubt in the Veteran's favor, at all periods during the appeal, his PTSD has resulted in a significant or severe negative impact on his work, family relations, judgment, thinking, and mood, due to symptoms including chronic sleep impairment with frequent nightmares, flashbacks, hypervigilance, exaggerated startle response, near-continuous anxiety or depression that affects his ability to function, impaired impulse control with frequent anger and irritability, mild memory impairment, mild impairment of judgment and perception, impaired concentration, significant difficulty in adapting to stressful circumstances, and a lack of friends or social interaction outside his family, with GAF scores ranging from 40 to 48 indicating serious symptoms or impairment; with no evidence of total occupational and social impairment, gross impairment in thought processes or communication, delusions, hallucinations, persistent danger of hurting self or others, inability to perform activities of daily living (including maintenance of minimal personal hygiene), grossly inappropriate behavior, disorientation, or memory loss for names of close relatives, own occupation, or own name; approximating a 70 percent disability rating, but no higher.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in March 2009, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim, i.e., evidence that his PTSD has increased in severity; the responsibilities of the Veteran and VA in obtaining such evidence; and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This letter also advised the Veteran of the diagnostic codes pertaining to PTSD and potential "daily life" evidence, although such additional notice is no longer strictly required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  Accordingly, the Veteran has been provided adequate notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related decisions.

The Board notes that the undersigned VLJ did not explain the bases of the prior determination concerning the rating for PTSD, or suggest the submission of evidence that may have been overlooked, during the January 2011 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  However, the VLJ asked specific questions in an attempt to obtain evidence to establish the severity of the Veteran's current symptoms and substantiate this claim, and the Veteran and his wife discussed his symptoms in detail.  Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  As such, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and no prejudice resulted from any defects.

With regard to the duty to assist, service treatment records and post-service VA treatment records have been obtained and considered.  There is no indication that the Veteran receives any benefits pertaining to his claimed disability from the Social Security Administration.  Additionally, the Veteran was afforded a VA examination pertaining to his PTSD in April 2009.  Neither the Veteran nor his representative has argued that this examination is inadequate for rating purposes, and a review of the examination reports reveals no inadequacies.  

The Board notes that there appear to be outstanding VA treatment records dated since April 2009, and the Veteran requested the Board to obtain such records, providing a waiver of review by the agency of original jurisdiction for such purpose.  Although the Board is unable to obtain such records in the first instance, the Veteran will not be prejudiced by the lack of such records.  In particular, he and his wife testified in detail as to the symptomatology of his PTSD at the January 2011 hearing.  While the Veteran indicated that his medication dosage had been increased a few months earlier, he stated that this was not because his symptoms had increased but, rather, because the prior dosage was not effective in controlling his irritability, depression, and sleep impairment.  He was still on the same medication for his PTSD.  As discussed below, the current symptomatology described by the Veteran and his wife is generally consistent with the medical evidence of record, including VA treatment records, the VA examination report, and a letter from the Veteran's VA treating provider.  As such, there is no indication that any outstanding records would benefit the Veteran's claim.  

In the circumstances of this case, a remand as to the rating for PTSD would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  

In this case, VA treatment records dated from June 2008 through April 2009 note continued anxiety consistent with PTSD, which affected every aspect of the Veteran's life, as well as frequent irritability, being short with others, and being a loner.  The Veteran also had bouts of sadness or depression, problems with sleep including waking up almost every hour, fair concentration, and fair energy, but limited interest in things.  He had recollections of his time in the military, and he exhibited avoidance behavior and felt detached or numb.  The Veteran was fully oriented and alert, with normal speech and appropriate or slightly anxious affect.  He also had coherent thought process, and he denied any suicidal or homicidal ideation, delusions, or hallucinations.  The Veteran had fair insight, judgment, attention, concentration, and memory, and memory was noted to be grossly intact.  Mental illness was noted to cause major problems in the Veteran's work, as he had run-ins on the job and attempted to avoid interacting with others if possible.  In June 2008, the Veteran had discontinued his medications on his own as he did not feel they were working.  The provider started him on Prozac in February 2009, and continued this medication in April 2009, as it appeared to help with his symptoms.  The provider assigned a GAF of 48 in June 2008, February 2009, and April 2009.  

At the April 2009 VA examination, the Veteran remained married to his second wife and called her his best friend.  He stated that he enjoys time with their 5 children (his and hers) and grandchildren.  However, he reported that he is rough to be around at times because of his anger, isolation, and moodiness.  The Veteran also reported having frequent intrusive thoughts and nightmares of events in Vietnam.  He had sudden, unexplained bouts of increased anxiety and depression, and he was irritable and felt out of contact with those around him.  The Veteran was noted to behave appropriately during the VA examination, with full range of affect.  He had generally normal speech, and there was no impairment of thought process or communication.  The Veteran was alert and fully oriented, and there was no evidence of memory loss or impairment.  He denied any delusions, hallucinations, and current or past suicidal or homicidal ideation.  The Veteran was able to maintain personal hygiene and activities of daily living.  The examiner noted that the Veteran took Prozac and was seen on an individual basis by a VA psychiatrist.  He further noted that treatment records mentioned a lot of anger and run-ins with others, poor sleep, and PTSD symptoms that affect every aspect of the Veteran's life, including work.  The examiner noted that the treating provider doubted how long the Veteran would be able to work even at his low-stress job because of his PTSD, in which he fixes small engines such as lawnmowers.     

The VA examiner diagnosed PTSD and depressive disorder not otherwise specified (NOS), stating that the depression is secondary to his PTSD, and assigned a GAF of 40.  The examiner summarized that there was significant functional impairment in all aspects of the Veteran's life, including vocational limitations, mood, leisure time and socialization activities, relationships, and ability to carry out usual tasks and meet life's challenges.  The examiner noted that the Veteran's relationships within the family were tenuous because of his PTSD symptoms.  The examiner further stated that the Veteran was distorting his perception and processing of reality by filtering incoming information through his Vietnam experiences.  As such, the Veteran was having large increases of re-experiencing symptoms, especially those linked to flashbacks in which he distanced himself from the here and now.  His attempts to avoid being reminded of Vietnam and to avoid those feelings no longer worked as well as in the past, and he was showing increased problems with concentration, anger, hypervigilance, sleep disruption, and startle responses.  The examiner opined that, solely on the basis of PTSD, the Veteran was not capable of sustained, competitive employment or schooling.  He was keeping his current job because he was working for a friend and did his best to save money.

In a May 2009 letter, the VA treating psychiatrist stated that, despite some alleviation of some symptoms with medication, the Veteran continues to manifest symptoms consistent with severe PTSD and major depression, which is a direct result of his PTSD.  The provider summarized that the Veteran continues to experience frequent anxiety and episodes of depression, sleep disturbance due to distressing dreams and nightmares, memory impairment, intrusive thoughts of Vietnam, impaired concentration, frequent anger, low tolerance level, fluctuation in energy level, limited interest in things, survivors guilt, numbness and detachment, hypervigilance, increased startle response, and feelings of helplessness and hopelessness.  The provider stated that the Veteran's prognosis is guarded at best with ongoing therapy and medication management.  He further stated that the Veteran's illness currently affects every aspect of his life due to emotional, cognitive, and social impairment, and it is only possible for him to be employed because he works for his friend.  The provider noted that the Veteran's mental illness was affecting his job performance, and there were ongoing confrontations with coworkers and patrons.  The Veteran has problems dealing with or adapting to stress, maintaining persistent attention and concentration, dealing and interacting with others, and maintaining a regular week without a degree of impairment due to mental illness.  The provider assigned a current GAF of 40, stating that this is indicative of serious impairment in social and occupational functioning.  He opined that the currently assigned rating of 50 percent does not reflect the severity of his illness and the incapacitation secondary to his PTSD and related major depression.

At the January 2011 hearing, the Veteran continued to report symptoms of irritability, depression, and inability to sleep.  He stated that his medication was recently increased to help with these symptoms, although there was no increase in the severity of his symptoms.  The Veteran described problems dealing with people in his prior employment for the State, as well as in his current employment.  Concerning his family, he stated that he loves his children and grandchildren, but he can only being around them for a short time when they visit because he becomes aggravated and has to leave to be on his own.  The Veteran denied having any friends with whom he socializes and stated that he goes straight from work to home.  He also endorsed flashbacks and problems with loud noises or being around crowds.  The Veteran stated that he doesn't sleep, in that he wakes up every hour or couple of hours.  He also reported problems with concentration, in that he will start projects and not finish them.

The Veteran's wife corroborated his reported symptoms during both the April 2009 VA examination and the January 2011 Board hearing.  She testified that the Veteran was terrifying before he was diagnosed and began receiving treatment for PTSD, as he would go off in fits of rage, such as ripping telephone wires out of the wall and nearly strangling a puppy.  Currently, the Veteran's wife stated that he becomes very angry if there are any changes in plans.  She further stated that he will sit in the shed in the backyard for hours if there are lots of people and activities in the house, and he doesn't like "closeness" with the grandchildren.  They can only to about three restaurants, only during the off-peak hours, and only sit in a booth or table against the wall, so he can see where everyone is.  The Veteran is routinely startled by loud noises or even when she walks in the room on occasion.

The lay and medical evidence, as summarized above, are generally consistent throughout the appeal.  Resolving all reasonable doubt in the Veteran's favor, he has symptoms including chronic sleep impairment with frequent nightmares, as well as flashbacks, hypervigilance, and exaggerated startle response.  He also has near-continuous anxiety or depression that affects his ability to function independently, appropriately and effectively.  In addition, the Veteran has some impaired impulse control, with frequent anger and irritability. There is also mild memory impairment, mild impairment of judgment and perception, and impaired concentration.  Further, the Veteran has significant difficulty in adapting to stressful circumstances, including work or a worklike setting, crowds, and anywhere with a lot of noise or activity, including with his grandchildren.  The Veteran also has no friends that visit him or whom he visits.  His only social interaction is through his wife and very short visits with other family members, as he is aggravated by their presence.  

Both the VA examiner and the VA treating provider have opined that the Veteran's PTSD symptoms have a significant or severe negative impact on most or all aspects of his life, including work, family relations, judgment, thinking, and mood.  Similarly, his GAF scores have ranged from 40 to 48.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  

As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that his overall disability picture most nearly approximates a 70 percent rating.  A higher rating of 100 percent for PTSD is not warranted, as the Veteran does not have total occupational and social impairment.  Rather, he maintains a good relationship with his wife and family members, although he frequently prefers to be away from them.  Additionally, there is no evidence of gross impairment in thought processes or communication, delusions, or hallucinations.  As the Veteran has denied suicidal or homicidal ideation throughout the appeal, there is no persistent danger of hurting himself or others.  He is able to perform activities of daily living (including maintenance of minimal personal hygiene), and there is no indication of grossly inappropriate behavior.  Further, the Veteran has been fully oriented throughout the appeal.  While there is some evidence of memory loss, there is no indication that he does not remember names of close relatives, his own occupation, or his own name.

The Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for the Veteran's PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the course of the appeal.  See Hart, 21 Vet. App. at 509-10.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no psychiatric hospitalizations during the course of the appeal, and the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Accordingly, it is not necessary to refer this case for consideration of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.  

Although the evidence of record does not support a total schedular disability rating, as noted above, a claim for a TDIU has been raised by the record and is being remanded for further development.  See Rice, 22 Vet. App. 453-54.  

The Veteran's claim for an increased rating for PTSD has been granted to the extent described above, based in part on application of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a rating in excess of 70 percent for PTSD at any period during the appeal, the benefit of the doubt doctrine does not apply, and his claim must be denied in this regard.  38 C.F.R. § 4.3.  


ORDER

A disability rating of 70 percent, but no higher, for PTSD is granted.





REMAND

Further development is necessary for a fair adjudication of the Veteran's remaining claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, a claim for a TDIU has been raised by the record and is under the Board's jurisdiction, as there is evidence of unemployability due to PTSD.  See Rice, 22 Vet. App. at 453-54.  In particular, the April 2009 VA examiner opined that the Veteran is not capable of sustained, competitive employment due solely to his PTSD, and he is currently working for a friend.  Similarly, the Veteran's VA treating provider stated in a May 2009 letter that that the Veteran's current employment is only possible because he works for a friend.  The provider further stated that it is questionable how long the Veteran will remain employed, as his mental illness is affecting his performance and there are ongoing confrontations with coworkers and patrons.  During the January 2011 hearing, the Veteran testified as to his previous employment, stating that he stopped working there due to continuing problems with his supervisors.  He further indicated that he continues to be employed in the same position as in 2009, but he works for 2 days then takes 1 day off to be able to "calm down," and he has confrontations with coworkers and customers.  

A total disability rating may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  To be eligible for a TDIU, if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if this threshold is not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  Here, as the Board has granted a 70 percent rating for PTSD herein, the Veteran meets the threshold percentage for a TDIU for the period on appeal.

In determining whether a Veteran is unemployable for VA purposes, i.e., unable to secure or follow a substantially gainful occupation, consideration may be given to the level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  Substantially gainful employment does not include "marginal employment," which is generally deemed to exist when the earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(b); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991) (indicating that work at odd jobs or while employed at less than half of the usual remuneration shall not be considered substantially gainful employment).  However, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

Based on the evidence of record, an inferred claim for a TDIU must be addressed upon remand, with consideration of the provisions concerning marginal employment.  All necessary development should be conducted.  In particular, the Veteran should be provided notified of the evidence and information necessary to establish entitlement to a TDIU, in compliance with the Veterans' Claims Assistance Act of 2000 and implementing regulations.  Any pertinent, outstanding treatment records should be obtained, and the Veteran should be afforded social and industrial survey to provide further information as to the effects of his PTSD on his employability.  Thereafter, he should be scheduled for another VA examination concerning entitlement to a TDIU.  After all necessary development has been completed, the claim for a TDIU should be adjudicated, with consideration of the provisions concerning marginal employment.


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information and evidence required to substantiate his inferred claim for a TDIU.

2.  Request copies of any pertinent, outstanding VA treatment records, to include any mental health records from the Baton Rouge VA Outpatient Clinic dated from April 2009 forward.  All records received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.

3.  Afford the Veteran a VA social and industrial survey to assess his employment history and day- to-day functioning.  A written copy of the report should be associated with the claims folder.

4.  After completing the above-described development, schedule the Veteran for an appropriate VA examination pertaining to his TDIU claim.  The entire claims file, to include the social and industrial survey report, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should describe the severity of all current PTSD symptoms and provide a GAF score.  Additionally, the examiner should state whether it is at least as likely as not (probability of 50 percent or more) that the Veteran has been unable to secure or follow a substantially gainful occupation solely as a result of his PTSD, separate or together with any other service-connected disabilities, at any period during this appeal.  The examiner should be informed of the definition of marginal employment, as summarized above, and that "substantially gainful occupation" does not include marginal employment.  The examiner should consider the Veteran's level of education, special training, and previous work experience, but not his age or any nonservice-connected disabilities.  Any opinion offered must be accompanied by a complete rationale, with consideration of all lay and medical evidence.  

5.  After completing any further development as may be indicated by any response received upon remand, adjudicate the Veteran's claim for a TDIU.  All lay and medical evidence of record should be considered, and the provisions pertaining to marginal employment, as summarized above, should be addressed.  If the claim is denied, notify the Veteran and his representative, and allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  VA will notify the Veteran if any action is required.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


